     Case 3:15-cr-00061-HDM-WGC Document 917 Filed 04/30/20 Page 1 of 1


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                               DISTRICT OF NEVADA
 6
      UNITED STATES OF AMERICA,                 Case No. 3:15-cr-00061-HDM-WGC
 7
                               Plaintiff,
 8          v.                                  ORDER
 9    ALYSSA HOLMES,
10                             Defendant.
11
            The court has considered the defendant’s unopposed motion for
12
      early termination of supervised release on August 1, 2020. (ECF
13
      Nos. 912 & 913).     After review of all relevant factors for early
14
      termination of supervised release as set forth in 18 U.S.C. §
15
      3583(e)(1) and § 3553(a), the court concludes that supervised
16
      release in this case should be terminated on August 1, 2020,
17
      provided the defendant has no violations of supervision prior to
18
      that date and no objections are filed by either the Department of
19
      Probation or the government.
20
            IT IS SO ORDERED.
21
            DATED: This 30th day of April, 2020.
22

23
                                        ____________________________
24                                      UNITED STATES DISTRICT JUDGE
25

26

27

28


                                            1
